COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00151-CR


JASON EUGENE JURY                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR12575

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      A jury convicted Appellant Jason Eugene Jury of assault family violence

with a prior conviction for assault family violence and assessed his punishment at

imprisonment for eight years in the penitentiary.        Tex. Pen. Code Ann.

§ 22.01(b)(2)(A), (f)(1) (West Supp. 2014).




      1
       See Tex. R. App. P. 47.4.
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw and a brief in support of that motion.         Counsel avers that in his

professional opinion, this appeal is frivolous. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. See

386 U.S. 738, 87 S. Ct. 1396 (1967). Appointed counsel informed Appellant of

his right to file a pro se brief or response and indicated he sent Appellant a copy

of the clerk’s record and reporter’s record. Appellant filed a pro se motion to

extend time to file his pro se brief or response in which he acknowledged receipt

of the appellate record.     This court granted Appellant’s pro se motion and

extended the time to file his pro se brief or response to December 10, 2014.

Appellant never filed a pro se brief or response or any additional motion to

extend time to file a pro se brief or response. The State did not file a response.

On August 3, 2015, this court notified the parties that the case was being

submitted on August 24, 2015. As of the date of this opinion, Appellant has not

filed a pro se brief or response or any additional motion to extend time to file a

pro se brief or response.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may


                                         2
we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.



                                                  /s/ Anne Gardner
                                                  ANNE GARDNER
                                                  JUSTICE

PANEL: GARDNER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2015




                                         3